Exhibit 10.1

 

 

DEBTOR IN POSSESSION
LOAN AND SECURITY AGREEMENT

 

 

by and among

 

ULTIMATE ELECTRONICS, INC.

 

and

 

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

as debtors and debtors in possession and as joint and several Borrowers,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

 

and

 

WELLS FARGO RETAIL FINANCE, LLC

as Arranger and Agent

 

and

 

NATIONAL CITY BUSINESS CREDIT, INC.

as Documentation Agent

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION

as Syndication Agent

 

 

Dated as of January 14, 2005

 

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO

DEBTOR IN POSSESSION LOAN AND SECURITY AGREEMENT

 

FIRST AMENDMENT TO DEBTOR IN POSSESSION LOAN AND SECURITY AGREEMENT, dated as of
January         , 2005 (this “Amendment”), by and among Ultimate Electronics,
Inc., a Delaware corporation and a debtor and debtor in possession under Chapter
11 of the Bankruptcy Code (“Parent”), Ultimate Intangibles Corp., a Colorado
corporation and a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code (“Intangibles”), Ultimate Leasing Corp., a Colorado corporation
and a debtor and debtor in possession under Chapter 11 of the Bankruptcy Code
(“Leasing”), Fast Trak Inc., a Minnesota corporation and a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code (“Fast Trak”), Ultimate
Electronics Partners Corp., a Colorado corporation and a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code (“Electronics Partners”),
Ultimate Electronics Leasing LP, a Texas limited partnership and a debtor and
debtor in possession under Chapter 11 of the Bankruptcy Code (“Electronics
Leasing”), and Ultimate Electronics Texas LP, a Texas limited partnership and a
debtor and debtor in possession under Chapter 11 of the Bankruptcy Code
(“Electronics Texas” and together with Parent, Intangibles, Leasing, Fast Trak,
Electronics Partners and Electronics Leasing, the “Borrowers”), the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”) and Wells Fargo Retail Finance,
LLC, a Delaware limited liability company, in its capacity as agent (hereinafter
in such capacity, the “Agent”), for itself and the other Lenders.

 

WHEREAS, the Borrowers, the Lenders, and the Agent are parties to that certain
Debtor In Possession Loan and Security Agreement dated as of January 14, 2005
(as the same may be amended, amended and restated or otherwise modified and in
effect from time to time, the “Loan Agreement”); and

 

WHEREAS, the parties desire to amend the Loan Agreement as hereinafter set
forth.

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

§1.          Defined Terms.  Terms not otherwise defined herein which are
defined in the Loan Agreement shall have the same respective meanings herein as
therein.

 

§2.          Amendment to Cover Page of the Loan Agreement.  The Loan Agreement
is hereby amended by deleting the cover page thereto in its entirety and
substituting in lieu thereof the cover page attached as Exhibit A hereto.

 

§3.          Amendment to Section 1.1 of the Loan Agreement.

 

(a)           Section 1.1 of the Loan Agreement is hereby amended by deleting
the definitions of “Blocked Account Agreements”, “Standstill Termination Date”
and “Voidable Transfer” in their entirety and inserting the following therefor:

 

““Blocked Account Agreements” means such blocked account/deposit account control
agreements, in form and substance satisfactory to the Agent, entered into among
a Borrower, any depository institution in which the Borrower maintains any
depository account and the Agent, together with all amendments thereto.”

 

--------------------------------------------------------------------------------


 

““Standstill Termination Date” means any date (a) on which an Event of Default
exists under Section 9.1 and has existed for at least fifteen (15) consecutive
days prior to such date, (b) on which Excess Availability is less than
$5,000,000 and (i) fifteen (15) days prior to such date Excess Availability was
less than $5,000,000 and during such fifteen (15) day period there was no period
of three (3) consecutive days in which Excess Availability was equal to or
exceeded $5,000,000 or (ii) during the forty-five (45) days prior to such date
Excess Availability was less than $5,000,000 for twenty-five (25) or more days
during such period, or (c) which is thirty (30) days after the occurrence of a
continuing Event of Default in respect of Section 7.2(a), Section 7.3(a), (b),
(c) or (d), or Section 8.23 and the Tranche B Lenders have given notice to the
Agent that such Event of Default has occurred and is continuing, unless any such
Event of Default is cured within such thirty (30) day period.”

 

““Voidable Transfer” has the meaning set forth in Section 18.8.”

 

(b)           Section 1.1 of the Loan Agreement is hereby further amended by
adding the following new definition of “Agency Account Agreements” in the
appropriate alphabetical order:

 

““Agency Account Agreements” means such agency account agreements, in form and
substance satisfactory to the Agent, entered into among a Borrower, any
depository institution in which the Borrower maintains any depository account
and the Agent, together with all amendments thereto.”

 

(c)           Section 1.1 of the Loan Agreement is hereby further amended by
deleting the amount “$35,000” in the definition of “Carve Out” and substituting
in lieu therefor the amount “$100,000”.

 

(d)           Section 1.1 of the Loan Agreement is hereby further amended by
deleting clause (i) of the definition of “Lender Group Expenses” inserting the
following therefor:

 

“(i) actual and reasonable costs and expenses (including attorney’s fees and
expenses) incurred by the Lenders in connection with the negotiation,
preparation, execution and initial syndication of this Agreement and the other
Loan Documents, and”.

 

(e)           Section 1.1 of the Loan Agreement is hereby further amended by
deleting the words “Prior Permitted Liens” in the definition of “Permitted
Liens” and substituting in lieu thereof the words “Permitted Prior Liens”.

 

§4.          Amendment to Section 2.5 of the Loan Agreement.

 

(a)           Section 2.5(b) of the Loan Agreement is hereby amended by deleting
Section 2.5(b) in its entirety and inserting the following therefor:

 

“(b)         Mandatory Prepayments.  Concurrently with the receipt by the
Borrowers of Net Cash Proceeds from any asset dispositions (other than asset
dispositions permitted pursuant to Section 8.4), casualties and condemnations
and equity issuances (other than the Wattles Equity Investment), the Borrowers
shall pay to the Agent, for the accounts of the Lenders, an amount equal to one
hundred percent

 

--------------------------------------------------------------------------------


 

(100%) of such proceeds in the manner set forth in Section 2.5(d).  Upon receipt
thereof, the aggregate Revolving Credit Commitments and the Total Commitment
shall each be permanently reduced by such amount.”

 

(b)           Section 2.5(d)(i)(I) of the Loan Agreement is hereby amended by
deleting Section 2.5(d)(i)(I) in its entirety and inserting the following
therefor:

 

“(I)          [Intentionally Omitted]”

 

§5.          Amendment to Section 2.6 of the Loan Agreement.  Section 2.6 of the
Loan Agreement is hereby amended by deleting the word “either” immediately
before the phrase “the Dollar limitations” in the first sentence thereof.

 

§6.          Amendment to Section 4.1 of the Loan Agreement.  Section 4.1(b) of
the Loan Agreement is hereby amended by adding the phrase “(the following,
collectively, the “Collateral”)” immediately after the phrase “shall at times be
secured by”.

 

§7.          Amendment to Section 7.14 of the Loan Agreement.  Section 7.14 of
the Loan Agreement is hereby amended by deleting Section 7.14 in its entirety
and substituting therefor:

 

“7.14      Existence.  Unless otherwise consented to by the Agent and the
Required Lenders, all times preserve and keep in full force and effect each
Borrower’s valid existence and good standing and any rights and franchises
material to Borrowers’ businesses.”

 

§8.          Amendment to Section 7.26 of the Loan Agreement.  Section 7.26 of
the Loan Agreement is hereby amended by replacing the phrase “Within fifteen
(15) days after the Closing Date,” contained in such Section with the phrase “By
no later than February 11, 2005,”.

 

§9.          Amendment to Section 8.5 of the Loan Agreement.  Section 8.5 of the
Loan Agreement is hereby amended by deleting the word “and” immediately before
the phrase “form any new Subsidiary” and substituting therefor “or”.

 

§10.        Amendment to Section 16.1 of the Loan Agreement.  Section 16.1(d) of
the Loan Agreement is hereby amended by adding (i) “2.2(i)” immediately before
the reference to “2.3” and (ii) “2.5(d)” immediately before the reference to
“7.2”.

 

§11.        Amendment to Section 17 of the Loan Agreement.  Section 17 of the
Loan Agreement is hereby amended by adding the following new Section 17.24
immediately at the end of Section 17:

 

“17.24    Documentation Agent and Syndication Agent.  National City Business
Credit, Inc., in its capacity as Documentation Agent, and General Electric
Capital Corporation, in its capacity as Syndication Agent, shall have no duties
or responsibilities and shall incur no liability under this Loan Agreement or
any other Loan Document.”

 

§12.        Conditions to Effectiveness.  This Amendment shall be deemed to be
effective on the date hereof upon the satisfaction of the following conditions
precedent:

 

(a)           receipt by the Agent of a fully executed counterpart hereof
executed by each of the Borrowers and Lenders; and

 

--------------------------------------------------------------------------------


 

(b)           the Borrowers shall have paid all unpaid fees and expenses of
Bingham McCutchen LLP, special counsel to the Agent, to the extent that copies
of invoices for such fees and expenses have been delivered to the Borrowers.

 

§13.        Representations and Warranties.  Each of the Borrowers hereby
represents and warrants to the Lenders as follows:

 

(a)           Ratification, Etc.  Except as expressly amended hereby, the Loan
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto, are hereby ratified and confirmed in all respects
and shall continue in full force and effect.  The Loan Agreement, together with
this Amendment, shall be read and construed as a single agreement.  All
references in the Loan Documents to the Loan Agreement or any other Loan
Document shall hereafter refer to the Loan Agreement or any other Loan Document
as amended hereby.

 

(b)           Authority, Etc.  The execution and delivery by each of the
Borrowers of this Amendment and the performance by each of the Borrowers of all
of their agreements and obligations under the Loan Agreement as amended and the
other Loan Documents hereby are within the corporate, limited partnership and
limited liability company authority of each of the Borrowers and have been duly
authorized by all necessary corporate, limited partnership and limited liability
company action on the part of the Borrowers.

 

(c)           Enforceability of Obligations.  This Amendment and the Loan
Agreement as amended and the other Loan Documents hereby constitute the legal,
valid and binding obligations of the Borrowers enforceable against the Borrowers
in accordance with their terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of, creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

§14.        No Other Amendments.  Except as expressly provided in this
Amendment, all of the terms and conditions of the Loan Agreement and the other
Loan Documents remain in full force and effect.  Nothing contained in this
Amendment shall in any way prejudice, impair or effect any rights or remedies of
any Lender or the Borrowers under the Loan Agreement or the other Loan
Documents.

 

§15.        Expenses.  All costs and expenses incurred or sustained by the Agent
in connection with this Amendment, including the fees and disbursements of legal
counsel for the Agent in producing, reproducing and negotiating the Amendment,
will be for the account of the Borrowers whether or not this Amendment is
consummated.

 

§16.        Execution in Counterparts; Delivery by Facsimile.  This Amendment
may be executed in any number of counterparts, each of which shall be deemed an
original, but which together shall constitute one instrument.  Delivery of a
counterpart signature page hereof by facsimile shall be deemed an original
signature page.

 

§17.        Miscellaneous.     THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED

 

--------------------------------------------------------------------------------


 

BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT
TO THE EXTENT THE APPLICATION OF THE BANKRUPTCY CODE IS MANDATORY.  The captions
in this Amendment are for convenience of reference only and shall not define or
limit the provisions hereof.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------